Citation Nr: 0635930	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  03-32 243A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


ISSUES

1.  Entitlement to an effective date earlier than April 30, 
2003, for a rating of 20 percent for lumbosacral strain.

2.  Entitlement to an effective date earlier than April 30, 
2003, for a rating of 20 percent for cervical strain.

3.  Entitlement to a rating in excess of 0 percent for right 
knee strain with patella bursitis.

4.  Entitlement to a rating in excess of 0 percent for left 
knee strain with patella bursitis.

5.  Entitlement to a rating in excess of 0 percent for 
pseudofolliculitis barbae.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1999 to 
January 2002, and is a veteran of the Gulf War.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decisions issued in June 2002 
and June 2003 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.

The issues of an increased rating for right knee strain with 
patella bursitis; left knee strain with patella bursitis; and 
pseudofolliculitis barbae are addressed in the REMAND portion 
of the decision below.


FINDINGS OF FACT

1.  A VA examination in June 2002 revealed that the veteran 
had full range of motion for his cervical spine and lumbar 
spine and provided no evidence which would support the 
assignment of a compensable rating for disability of the 
cervical spine or the lumbar spine.

2.  The veteran was seen at an emergency care center on April 
8, 2003, for lumbar muscle strain and his claim for an 
increased rating for back pain was received on April 30, 
2003.

3.  There is no evidence prior to April 30, 2003, to indicate 
an increase in disability of the veteran's cervical strain 
disorder; but the emergency room visit on April 8, 2003, 
reflects increased low back symptoms.

CONCLUSIONS OF LAW

1.  An effective date of April 8, 2003, for a 20 percent 
rating for lumbosacral strain is warranted. 38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 
3.159, 3.400 (2006).

2.  An effective date prior to April 30, 2003, for a 20 
percent rating for cervical strain is not warranted. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2002); 38 
C.F.R. §§ 3.159, 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria.  The general rule with respect to an award of 
increased compensation is that the effective date of such an 
award shall be the date of receipt of claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(o)(1).  An exception to this rule 
applies under circumstances where evidence demonstrates that 
a factually ascertainable increase in disability occurred 
during the one-year period preceding the date of receipt of a 
claim for increased compensation.  In that situation, the law 
provides that the effective date shall be the earliest date 
as of which it is ascertainable that an increase in 
disability had occurred, if the application is received 
within one year from such date.  38 U.S.C.A. § 5110(b)(2); 38 
C.F.R. § 3.400(o)(2).

In Harper v. Brown, 10 Vet. App. 125, 126-127 (1997), the 
United States Court of Appeals for Veterans Claims (Court) 
held that ". . . 38 U.S.C. § 5110(b)(2) and 38 C.F.R. § 
3.400(o)(2) are applicable only where the increase precedes 
the claim (provided also that the claim is received within 
one year after the increase) . . .."  Otherwise, the general 
effective date rule applies.  Harper at 127; see also 
VAOPGCPREC 12-98 (the plain language of the statutory 
provision and implementing regulation indicates that the 
effective date for increased disability compensation is the 
date on which the evidence establishes that a disability 
increased, if the claim is received within one year of such 
date; if the claim is not received within the year following 
the increase in disability, the effective date is the date of 
claim).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under VA laws.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.

Any communication or action from a claimant indicating an 
intent to apply for one or more benefits under the laws 
administered by VA may be considered an informal claim.  Such 
informal claim must identify the benefit sought.  When a 
claim has been filed which meets the requirements of 38 
C.F.R. § 3.151, an informal request for increase or reopening 
will be accepted as a claim.  38 C.F.R. § 3.155; see also 38 
C.F.R. § 3.157; Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
has constructive knowledge of documents generated by VA 
medical facilities even if such records are not physically 
part of the claims file).


Facts.  In February 2002 the veteran filed for service 
connection for a lumbosacral strain and for a cervical 
strain.  In June 2002 the veteran was accorded a C&P 
examination pursuant to his claim for service connection for 
a lumbosacral strain and for a cervical strain.  Examination 
of the cervical spine revealed flexion at 30 out of 30 
degrees; extension at 30 out of 30 degrees; rotation at 55 
out of 55 degrees; and lateral flexion at 40 out of 40 
degrees.  Examination of the lumbar spine revealed flexion at 
95 out of 95 degrees; extension at 35 out of 35 degrees; 
rotation at 35 out of 35 degrees bilaterally; and lateral 
flexion at 40 out of 40 degrees bilaterally.  Diagnosis was 
cervical strain and lumbar spine strain secondary to a fall 
during service.

In a rating decision dated in June 2002 service connection 
for a lumbosacral strain and for a cervical strain was 
granted, with a 0 percent rating effective January 15, 2002, 
which is the first day after the last date of the veteran's 
active service.  

In correspondence received by the RO in April 2003 the 
veteran requested an increased rating for his service-
connected lumbosacral strain and cervical strain 
disabilities.  In support of this claim the veteran submitted 
an emergency room record from Sarasota Memorial Hospital 
Emergency Care Center dated April 8, 2003, which contained 
the following diagnostic information:

LUMBAR MUSCLE STRAIN.  The muscles of 
the low back are put under a lot of 
strain each day.  When any muscle is 
overstretched it hurts.  It tightens 
hard (spasms) to protect itself.  The 
spasms make the pain worse.  You have 
strained the muscles in your low back.  
You showed no signs of bone (spine) or 
nerve (slipped disk) injury.

In May 2003 the veteran was accorded a C&P examination 
pursuant to his claim for an increased rating for these 
disabilities.  In a rating decision dated in June 2003 the 
ratings for a lumbosacral strain and for a cervical strain 
were each increased from 0 percent to 20 percent, with an 
effective date of April 2003, which is the date of the 
veteran's claim for an increased rating.  The veteran now 
argues for an earlier effective date for his rating of 20 
percent on the grounds that he has had the same 
symptomatology since his original claim.


Analysis.  The Board notes that the date assigned for the 20 
percent ratings of April 30, 2003, is the date that the 
veteran's claim for an increased rating was received.  38 
C.F.R. § 3.400(o)(1).  Since the veteran's request for an 
increased rating was received by the RO less than one year 
after the June 2002 grant of service connection, the Board 
has considered whether it could be construed as a notice of 
disagreement with the June 2002 decision.  38 C.F.R. 
§ § 20.302 (a).  However, the veteran listed his claim as a 
"claim for increase" and he specifically stated that the 
back condition had "worsened" and that he "now" 
experienced constant pain and spasm in his back.  The 
veteran's correspondence in no way evinces dissatisfaction 
with the June 2002 rating decision and a desire for appellate 
review.  Thus, the Board is satisfied that the veteran's 
April 2003 correspondence does in fact constitute a separate 
claim for an increased rating.  See Gallegos v. Principi, 283 
F.3d 1309 (Fed. Cir. 2002).  A determination must be made as 
to whether there was a factually ascertainable increase in 
disability of the veteran's lumbosacral and cervical strain 
disorders during the one-year period preceding the date of 
receipt of the veteran's claim for increased compensation.

Aside from the June 2002 C&P examination report (upon which 
the June 2002 initial rating decision was based), the record 
contains no diagnostic or treatment evidence for cervical 
strain for the period April 2002 to April 2003, and thus 
lacks the evidence necessary to support a finding of a 
factually ascertainable increase in the cervical strain 
disability during the one-year period preceding the date of 
receipt of the veteran's claim for increased compensation.  
See Harper, 10 Vet. App. 126.  Additionally, there is no 
communication after the June 2002 rating decision that may be 
interpreted as an earlier claim for an increased rating.  38 
C.F.R. § 3.151.  Accordingly, an effective date prior to 
April 30, 2003, for cervical strain must be denied.  

Although the record lacks the requisite evidence for a 
finding of a factually ascertainable increase in the 
veteran's cervical strain disability, the Board finds the 
April 8, 2003, emergency room record for treatment of a 
lumbar muscle strain to be sufficient for a finding of a 
factually ascertainable increase in the veteran's lumbosacral 
strain disability prior to April 30, 2003, since this 
evidence demonstrates an increase in severity of the 
lumbosacral strain that was not manifested during the June 
2002 examination.  An effective date of April 8, 2003, for 
lumbosacral strain rated at 20 percent is therefore 
warranted. 

The evidence shows that VA has met the notice and duty to 
assist provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326.  The letter from the RO dated in May 2003 satisfied 
the duty to notify provisions.  In addition, the veteran 
underwent VA examinations in June 2002 and May 2003, the 
reports of which are of record.  There is no indication in 
the record that additional evidence relevant to the issue 
decided herein is available and not part of the claims file.  


ORDER

An effective date of April 8, 2003, for a 20 percent rating 
for lumbosacral strain is granted, subject to pertinent 
regulations governing the payment of monetary benefits.

An effective date prior to April 30, 2003, for a 20 percent 
rating for cervical strain is denied.


REMAND

In the June 2002 rating decision the veteran was also 
assigned a 0 percent rating for pseudofolliculitis barbae; 
right knee strain with patella bursitis; and left knee strain 
with patella bursitis.  These ratings were based in large 
part upon the results of the C&P examination done in June 
2002 pursuant to the veteran's claim for service connection.  
The veteran now contends that his knee disabilities and his 
skin condition have worsened.  Review of the record shows 
that he has not undergone a C&P examination for evaluation of 
these conditions since June 2002.  The record also contains 
no evidence of any treatment for the veteran's knee disorders 
or skin condition since service connection was established.

In view of the veteran's contention that his knee and skin 
conditions have worsened since his last C&P examination and 
his consequential request for increased ratings, he must be 
accorded new examinations.  38 C.F.R. § 3.159(c)(4).  Since 
the case is being returned, the record should also be updated 
to include any recent treatment records.  38 C.F.R. 
§ 3.159(c).

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  The RO should request the veteran to 
identify all health care providers who have 
treated him for his knee disorders and his 
pseudofolliculitis barbae.  Even if no 
additional sources of treatment records are 
identified, all medical records compiled 
since June 2002 by the VAMC patronized by 
the veteran that have not already been 
acquired should be obtained.  If no 
additional records exist the case file 
should be documented accordingly.

2.  The veteran should then be scheduled 
for an examination by an appropriate 
specialist to determine the severity of 
his right and left knee disorders, 
identified as strain with patella 
bursitis.  The claims folder must be made 
available to, and reviewed by, the 
examiner.  All indicated tests should be 
performed, and all findings should be 
reported in detail.  

3.  The veteran should also be scheduled 
for an examination by an appropriate 
specialist to determine the severity of 
his pseudofolliculitis barbae.  The claims 
folder must be made available to, and 
reviewed by, the examiner.  All indicated 
tests should be performed, and all 
findings should be reported in detail.  

4.  Thereafter, the RO should readjudicate 
the veteran's claim.  If the benefit sought 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  The 
case should then be returned to the Board 
for appellate review, if indicated.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
GARY L. GICK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


